Citation Nr: 0945878	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-33 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bilateral foot 
deformity, to include congenital hypoplasia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from May to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  Custody of 
the case was subsequently transferred to the VARO in Reno, 
Nevada.  

The Veteran testified at a March 2009 travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is on file.  At that time he submitted 
additional evidence into the record but initial RO 
consideration of that evidence was waived.  Page 2 of the 
transcript of that hearing. 


FINDINGS OF FACT

The service entrance examination found that the Veteran had a 
supernumerary toe removed from each foot and the evidence is 
clear and unmistakable that his pre-existing hypoplasia of 
each foot, with shortening of each great toe and pronation of 
the toes and feet, underwent no increase in severity beyond 
the natural progression of the disorder. 


CONCLUSION OF LAW

The Veteran's pre-existing excision of supernumerary toes and 
hypoplasia of the feet with shortening of each great toe and 
pronation of the toes and feet, were not aggravated during 
service.  38 U.S.C.A. §§ 501(a), 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in March 2007, which notified him of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  That letter also 
notified him of how VA determined disability ratings and 
effective dates. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The Veteran's service treatment records have been 
obtained.  The Veteran conceded at the travel Board hearing 
that he had not had postservice treatment for his feet and, 
so, there are no postservice private or VA clinical records 
to be obtained.  He has not identified any additionally 
available evidence for consideration in his appeal.  

At the travel Board hearing the service representative 
requested that the Veteran be afforded a medical examination 
to obtain a medical opinion.  Page 8 of that transcript.  The 
Veteran also requested an examination.  Page 14. 

Following the May 2007 travel Board hearing the Veteran was 
provided with a VA examination in April 2009, at which time 
pertinent medical opinions were rendered.  38 U.S.C.A. 
§ 5103A(d) (West 2000).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 - 85 (2006); see also Locklear v. Nicholson, 20 
Vet. App. 410, 418 - 19 (2006).  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The service treatment records show that in a February 1985 
Medical Prescreening the Veteran reported having had 
deformities of the toes.  At birth he had had six toes on 
each foot and the supernumerary toes had been surgically 
removed at age one.  On examination for enlistment in 
February 1985 he was found to have abnormality of each great 
toe.  In an adjunct medical history questionnaire the 
preservice removal of supernumerary digits was again 
reported.  It was reported that there were no sequelae.  

In July 1985, the Veteran's preservice history of removal of 
supernumerary digits was again noted.  On examination he had 
a varus deformity of all of his toes.  He had a congenitally 
underdeveloped great toe of each foot.  The assessment was 
varus deformity and a history of polydactyly.  He was then 
afforded a podiatric evaluation.  

On another evaluation that same day, it was noted that the 
Veteran complained of pain in his feet when wearing boots.  
On examination he had no "purchase" of the left hallux on 
weight bearing.  He had bilateral hallux hypoplasia.  He had 
a varus attitude of all toes.  The assessment was hypoplasia 
of both feet.  He was to have weight-bearing X-rays taken at 
a podiatry clinic.  

In August 1985 it was reported that the Veteran's congenital 
deformity of hyperplasia of both feet had been asymptomatic 
through basic training.  But, his boots and long marches 
caused foot and knee pain.  He felt he needed a definitive 
evaluation.  Another clinical notation of that same date 
indicated that he needed a boots evaluation.  He reported 
that he had not been afforded a promised evaluation because 
an officer had determined that the Veteran should be 
discharged from service.  The Veteran reported that he had 
gotten along satisfactorily all his life with his bilateral 
equine deformity, doing all the usual activities of school.  
Only in training, with his boots mainly, did he have pain in 
his feet and into his knees, especially on long marches and 
runs.  On examination his feet were smaller than normal, with 
small toe digits, all of which were in a position of varus 
displacement.  There was no swelling or pain.  The assessment 
was a congenital deformity with hypoplasia of both feet.  An 
orthopedic consultation was recommended.  

Later in August 1985 the Veteran wished to have his feet re-
evaluated and, if possible, treated because he wished to stay 
in the Army.  The provisional diagnosis was congenital 
hypoplasia of both feet.  Several days later he was seen 
again at which time he reported that his pain in his feet was 
increasing.  He reported that his physical training here was 
stronger and rougher than anything he had during basic 
training.  

Subsequently, in August 1985, it was again reported that the 
Veteran had small great toes and pronated feet.  He stated 
that prolonged running cause pain in both feet and he 
requested a profile to allow him to march at his own pace.  
His options were explained and he was to make a decision 
about his ability to perform full duty.  A report of an 
August 1985 Physical Profile Board Proceedings states that 
the Veteran's physical defect was pain in both feet.  His 
assignment limitations were no crawling, stooping, running, 
jumping, marching or standing for long periods.  He was not 
to do mandatory strenuous physical activity.  The limitations 
were to remain in effect pending completion of a Medical 
Board Proceeding.  

An August 28, 1985, record notes that the Veteran's chief 
complaint was left foot pain.  He stated that prolonged 
running caused pain in both feet.  He had made it through 
basic training with some foot pain but his new unit was 
running considerably longer distances.  On examination he had 
mildly valgus heels, bilaterally.  His toes were in a varus 
position, with considerably fore-shortened great toes.  There 
were surgical scars, laterally, on the feet where 
supernumerary digits had been removed.  His ankle motion was 
good, as was his subtalar motion.  He had no areas of point 
tenderness and no edema.  No X-rays had been taken.  
Presently, he was unable to maintain the running pace of his 
unit without falling out and running at his own pace.  He was 
able to perform a physical training test but was unable to 
maintain the running pace without having foot pain.  He had 
difficulty wearing combat boot with prolonged marching.  The 
diagnosis was bilateral foot anomalies with pronated feet, 
which existed prior to service and not service aggravated.  
It was felt that he should be discharged from service due to 
this.  He was to be given a Permanent L3, Code C, prohibiting 
crawling, stooping, running, jumping, marching or standing 
for long periods and no duty requiring continuous wearing of 
combat boots.  

A Medical Evaluation Board found that the Veteran was not 
qualified for retention because of disability which had been 
found to have existed prior to service entry and which was 
neither incident to nor aggravated by the Veteran's military 
service.  

At the travel Board hearing the Veteran's service 
representative stated that the Veteran had had a 
supernumerary digit (6th toe) removed from each foot at the 
age of one but he had not had any problems with his feet 
thereafter, until he entered active service.  Prior to 
service had engaged in athletics and marched in a band, 
having no problems with his feet.  He was accepted into 
service with knowledge of the removal of the supernumerary 
digits.  He had not problems until towards the end of boot 
camp when he had to run in boots, although prior to service 
he had not had any problems when running in athletic shoes.  
He was seen on one occasion during boot camp for his feet.  
He was accepted in to advance infantry training and had to do 
more running in boots.  Page 3 of the transcript.  He was not 
given a boot evaluation or offer orthotic inserts.  After an 
orthopedic evaluation, a decision was made to discharge him 
from service, even though he wished to remain in service.  He 
asked for an additional evaluation, in order to obtain a 
second opinion, but none was ever provided.  He was 
discharged on the basis that a pre-existing disability of his 
feet which purportedly was not aggravated during service.  
Page 4.  

At the hearing the Veteran referred to a brief which he had 
submitted.  Page 4.  He testified that he had played sports 
and marched in a band for four years prior to service.  He 
was not given an evaluation of his boots during service nor 
offered orthotic inserts.  During service there was a change 
in his physical profile rating, from one to four, with the 
latter being the worst possible rating.  But, when the Board 
proceedings were finalized, it was upgraded it to a three, 
without any additional treatment or aids.  Page 5. Following 
military service he had used orthotic inserts (arch supports) 
in his footwear on a regular basis, which he had not used 
prior to service.  Page 6.  His shoes had excess wear on one 
side of the heels.  He had very short great toes.  He had a 
surgical scar on the inner side of each foot from the 
preservice removal of supernumerary digits.  He also had a 
very high arch because of the bone structure of his feet, 
with pronation of the feet which caused him to walk on the 
outside of his feet.  Page 7.  The service representative 
pointed out that the initial RO decision (in May 2007) was 
done without affording him a medical examination or obtaining 
a medical opinion.  Page 8.  

The service representative conceded that the Veteran had a 
pre-existing condition but did not concede that there was no 
aggravation of the disability or aggravation that was not 
part of the natural progression of the disability.  Page 9.  
The Veteran testified that the symptoms and disability, as 
reflected in the changes in his profile, that progressed 
during active were of such severity that they could not have 
been part of a natural progression.  The Veteran could not 
recall whether there was any difference in the structure of 
his feet after he got out of service.  Page 10.  Now, many 
years after service, he tended to walk with more pronation of 
his feet (walking on the out edges of the feet).  During 
service the discomfort in his feet was primarily when 
marching and carrying loads, not just normal day to day 
activities or walking.  His symptoms were pain in the arch 
due to a lack of support.  Page 11.  After service, he 
engaged in less physical activity but he still had some 
discomfort, which depended upon the intensity of his 
activity.  It took a while after service to reach some kind 
of normality in every day conditions and that was when he 
began purchasing his own arch supports over-the-counter.  He 
bought his first pair of arch supports in the first year 
after military service.  Page 12.  He had never sought 
medical treatment for his feet after military service, but 
had treated the problem himself.  If he now walked for a 
considerable amount of time he had a great deal of discomfort 
in his feet, even if he used inserts.  Page 13.  The Veteran 
requested a VA examination of his feet. Page 14. 

On VA examination in April 2009 the Veteran's claim file was 
reviewed.  The Veteran reported that he had never had 
preservice pain in his feet but started having foot problems 
during service after marching and running while wearing 
boots.  

On examination there was no evidence of instability or 
weakness of either foot but the Veteran had pain on motion of 
each foot as well as tenderness and abnormal weight-bearing.  
He had pain on palpation of the plantar arches.  X-rays 
revealed the arches of the feet were normal but there was a 
rather marked congenital anomaly of the right first 
metatarsal with angulation deformity and foreshortening of 
the great toe as well as angulation deformities of the 2nd 
and 3rd toes.  The X-rays revealed that in the left foot 
there was duplication and foreshortening of the first 
metatarsal with otherwise reasonable alignment of that great 
toe and no abnormalities of the 2nd through the 5th toes. 

The examiner opined that the Veteran's condition had pre-
existed his entrance into military service but was not 
permanently worsened beyond the natural progression by events 
in service; nor was any current foot disability due to events 
during service.  It was commented that the current bilateral 
congenital deformities of the feet were less likely than not 
to have been permanently aggravated by events or conditions 
in service.  Present findings showed what would be considered 
normal progression of congenital deformities involving both 
feet and could not be blamed for his activities and events 
occurring during his short military tour.  

Principles Governing Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions as supernumerary parts or congenital 
malformations, with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  38 U.S.C.A. § 501(a); 
38 C.F.R. § 3.303(c). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.360(b).

Analysis

It is conceded that the Veteran had bilateral congenital 
deformities of his feet prior to entrance into active 
service, consisting of hypoplasia as well as excision of a 
supernumerary digit of each foot. 

The Veteran states that he had no foot problems prior to 
entrance into active service and the fact that he first had 
problems during service establishes aggravation.  However, 
the medical opinion obtained, at his request and that of his 
service representative, is that there was no permanent 
increase in severity during service beyond the natural 
progression of the disability.  In other words, an increase 
in severity during service, standing alone, does not 
establish aggravation.  Rather, the aggravation must be a 
permanent increase in severity.  

In this regard, the Veteran has alleged having had continuous 
problems since military service.  However, unlike when he was 
in the Army, after service he never sought or received 
treatment for any symptoms relating to his feet, choosing to 
merely use arch supports.  

The Board has considered the contentions and argument by the 
Veteran and his representative.  However, the Board is 
precluded from exercising its own medical judgment.  Rather, 
because the only medical opinion on file addressing the 
relevant questions weighs against the claim, the Board must 
find that service connection for the claimed disability of 
the feet is not warranted.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a bilateral foot deformity, to include 
congenital hypoplasia, is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


